Case 1:18-cv-02922-AMD-SJB Document 17 Filed 03/14/19 Page 1 of 4 PageID #: 106



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK

 VLADIMIR GUSINSKY REVOCABLE           Case No. l-18-cv-02922-AMD-SJB
 TRUST,Derivatively on BehalfofFOOT
LOCKER,INC.,
                                       ORDER CONSOLIDATING RELATED
                         Plaintiff,    ACTIONS AND APPOINTING CO-
                                       LEAD AND LIAISON COUNSEL
       V.



RICHARD A. JOHNSON,LAUREN B,
PETERS,DONA D. YOUNG,JAROBIN
GILBERT,JR., CHERYL NIDO TURPIN,
ALAN D.FELDMAN,MATTHEW M.
MCKENNA,GUILLERMO G. MARMOL,
MAXINE CLARK,STEVEN OAKLAND,
ULICE PAYNE,JR., KIMBERLY K.
UNDERBILL,and NICHOLAS DIPAOLO,

                         Defendants,

      -and-

FOOT LOCKER,INC.,a New York
Corporation,

                  Nominal Defendant.


GREGORY SMITH,Derivatively on Behalf   Case No. l:18-cv-06635-LDH-ST
ofFOOT LOCKER,INC.,

                         Plaintiff,



RICHAJO)A. JOHNSON,LAUREN B.
PETERS,DONA D. YOUNG,CHERYL
NIDO TURPIN, ALAN D.FELDMAN,
MATTHEW M. MCKENNA,GUILLERMO
G. MARMOL,MAXINE CLARK,STEVEN
OAKLAND,ULICE PAYNE,JR.,
KIMBERLY K. UNDERBILL,and
NICHOLAS DIPAOLO,

                         Defendants,

       -and-
                                                               FILED
                                                             IN CLERK'S OFFICE
FOOT LOCKER,INC., a New York                             US DISTRICT COURT E.D.N.Y.
Corporation,
                                                        *      MAR 1 2019        ★
                  Nominal Defendant.
                                                        BROOKLYN OFFICE
Case 1:18-cv-02922-AMD-SJB Document 17 Filed 03/14/19 Page 2 of 4 PageID #: 107



        The Court, having considered the Stipulation Consolidating Related Actions and

 Appointing Co-Lead and Liaison Counsel, hereby orders as follows:

I.      CONSOLIDATION


        1.      The following actions shall be consolidated for all purposes,including pre-trial

 proceedings and trial:

        Case Name                          Case No.                  Date Filed

        Gusinsky Revocable Trust v.        l:18-cv-02922             May 16,2018
        Johnson, et al.
        Smith V. Johnson et al.            l:18-cv-06635             November 20,2018



        2.     Every pleading filed in this consolidated action, or in any separate actions

included herein, shall bear the following caption:


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


                                                     Civil Action No. 1:18-cv-02922
In re FOOT LOCKER,INC. SHAREHOLDER
DERIVATIVE LITIGATION



This Document Relates To:

ALL ACTIONS



        3.     Lead counsel is to notify the Clerk ofthe Court ofthe subsequent filing or transfer

of any case which may be consolidated, pursuant to Rule 42(a)(2) of the Federal Rules of Civil

Procedure, with In re Foot Locker, Inc. Shareholder Derivative Litigation, Civil Action No.

 l:18-cv-02922(the "Consolidated Action").

        4.     The files will be maintained in one master file under Lead Case No. l:18-cv-

02922-AMD-SJB.
Case 1:18-cv-02922-AMD-SJB Document 17 Filed 03/14/19 Page 3 of 4 PageID #: 108



        5.      Pursuant to Fed. R. Civ. P. 5(b)(2)(E)-(F), service by e-mail transmission shall be

 permitted in addition to service via ECF notification. For non-CM/ECF participants, service

shall be deemed effective upon transmission of e-mail.

IL      APPOINTMENT OF CO-LEAD AND LIAISON COUNSEL FOR
        PLAINTIFFS

        6.      Robbins Arroyo LLP and The Weiser Law Firm, P.O. shall serve as co-lead counsel for

 plaintiffs in the Consolidated Action. Co-Lead counsel shall have authority to speak for plaintiffs in

 matters regarding pre-trial and trial procedure and settlement negotiations, and shall make all work

assignments in such manner as to facilitate the orderly and efficient prosecution of the Action and to

avoid duplicative or unproductive efforts.

        7.      The Law Offices of Thomas G. Amon shall serve as liaison counsel for plaintiffs in the

 Consolidated Action.


        8.      Defendants known to be presently represented take no position as to the appointment of

co-lead counsel or liaison counsel for plaintiffs in the Consolidated Action.

        9.      Defendants' counsel may rely upon all agreements made with plaintiffs' co-lead counsel,

and such agreements shall be binding on all plaintiffs.

III.    ACCEPTANCE OF SERVICE

        10.     To the extent service has not been accepted, counsel for defendants and nominal

 defendant shall accept service of the summons and complaint within five business days after

entry ofthis Order.

IV.     STAY OF THE CONSOLIDATED ACTION

        11.     The Consolidated Action is stayed in accordance with the August 14, 2018 order

 by this Court entered in Gusinsky Revocable Trust v. Johnson, et at. 1:18-cv-02922. ECF No. 7.
Case 1:18-cv-02922-AMD-SJB Document 17 Filed 03/14/19 Page 4 of 4 PageID #: 109



      IT IS SO ORDERED.




                                      s/ AMD
DATED:
                                    TriBTHDNORABLE ANN M.^ONNELLY
                                    UNITED STATES DISTRICT JUDGE
